Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a terminal device, comprising
a touch display screen, having a preset area, the preset area comprising an ordinary pixel set and a standby pixel set wherein pixels contained in the standby pixel set are used for fingerprint collection, and pixels contained in the ordinary pixel set are used for both fingerprint collection and display; 
an application processor (AP), configured to control pixels contained in the ordinary pixel set and the standby pixel set in the preset area to emit light when a finger of a user is applied to the preset area, the light emitted by the pixels being configured to illuminate a fingerprint of the user; and
an optical fingerprint sensor, disposed under the preset area and configured to perform fingerprint collection on the fingerprint of the user illuminated by the light emitted by the pixels.  
Claims 11 and 19 are allowed for similar reasons as claim 1.  
Claims 2-10, 12-18 and 20 are allowed for being dependent upon aforementioned independent claims 1, 11 and 19, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.